Citation Nr: 0939210	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-35 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether reduction of the rating assigned for service-
connected osteoarthritis of the right ankle from 20 percent 
to 10 percent effective March 1, 2005, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to August 
1964.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the Veteran indicated in July 2005 that 
he was applying for an increased rating for his service 
connected right ankle disability.  Since this issue has not 
been adjudicated, the Board refers it for due consideration 
by the RO.


FINDING OF FACT

The RO's decision to reduce the Veteran's evaluation for 
osteoarthritis of the right ankle from 20 percent to 10 
percent was supported by medical evidence and was made in 
compliance with applicable regulations.


CONCLUSION OF LAW

The November 2004 rating decision reducing the Veteran's 
disability rating for osteoarthritis of the right ankle was 
in accordance with the law; the Veteran is not entitled to 
restoration of a 20 percent disability rating.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, 
Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002). 38 C.F.R. § 
3.159 (2008); see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

With respect to whether the rating reduction was proper, the 
procedures applicable require the schedular reductions to be 
conducted in accordance with 38 C.F.R. § 3.105.  When these 
procedures are applicable, VA must comply with those 
provisions rather than the notice and duty provisions of 
VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995); Brown v. Brown, 5 Vet. App. 413 (1993); Venturella v. 
Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence 
which may be used in such determinations); see also Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc) (standards for review 
of evidence).  Therefore, no further discussion of VCAA as to 
the issue of the propriety of the reduction is required.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All post-service treatment records and reports identified by 
the Veteran have also been obtained.  The Veteran has not 
identified any additional records that should be obtained 
prior to a Board decision.

Furthermore, a VA examination with respect to the issue on 
appeal was obtained in August 2004.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
apparently predicated on a full reading of the medical 
records in the Veteran's claims file given the history 
reported by the examiner.  It considers all of the pertinent 
evidence of record and the statements of the appellant and 
provides a complete rationale for the findings reached.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) 
(2008).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist. 38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria

The Veteran asserts that the reduction of his benefits for 
service-connected osteoarthritis of the right ankle from 20 
percent to 10 percent, effective March 1, 2005, was improper.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2008).  Unless otherwise 
provided, if additional evidence is not received within that 
period, final rating action will be taken, and the award will 
be reduced effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  Id.




Analysis

In terms of the procedural requirements for rating 
reductions, the Board observes that the Veteran was notified 
of the RO's intent to reduce the 20 percent evaluation by a 
September 2004 rating decision.  A letter attached to the 
rating decision notified the Veteran of his right to a 
personal hearing, representation, and that he had at least 60 
days in which to present additional evidence.  Final action 
to reduce the 20 percent evaluation to 10 percent was taken 
pursuant to 38 C.F.R. § 3.105(e) in October 2005.  The 
Veteran was informed of this decision by letter with the 
decision review officer decision attached.  The reduction was 
effective March 1, 2005.  As such, the Board finds that the 
procedures outlined under 38 C.F.R. § 3.105(e) were followed, 
and the reduction was procedurally proper.

Next, the Board will address the propriety of the reduction.  
The Board observes if there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to determination of this matter, the benefit 
of the doubt is to be given to the Veteran.  See 38 U.S.C.A. 
§ 5107(a).  The Board is required to ascertain in any rating 
reduction case, based upon review of the entire record, 
whether the evidence reflects an actual change in the 
disability, whether the examination reports reflecting such 
change are based upon thorough examination, and whether any 
improvement actually reflects improvement in the Veteran's 
ability to function under the ordinary conditions of life and 
work.  Brown, 5 Vet. App. at 420.

In this case, the medical evidence shows the Veteran's 20 
percent disability rating for his right ankle condition was 
in effect for less than five years.  Therefore, the various 
provisions of 38 C.F.R. § 3.344 pertaining to stabilization 
of disability ratings do not apply.

When granting the Veteran's 20 percent evaluation in May 
2003, the RO relied on a VA examination dated in April 2003.  
During the examination, the Veteran reported constant pain 
and lack of endurance in his right ankle but demonstrated 
normal posture and gait.  The VA examiner tested the 
Veteran's range of motion and reported that he obtained 15 
degrees of dorsiflexion with no pain and 25 degrees of 
plantar flexion with moderate pain.  The Board notes that 20 
degrees and 45 degrees are considered normal for dorsiflexion 
and plantar flexion, respectively.  The examiner further 
noted that the Veteran's range of motion was additionally 
limited by pain and lack of endurance but not by fatigue or 
incoordination.  However, ankylosis was not present in the 
ankle joint.    
 
When the RO reduced the Veteran's evaluation from 20 percent 
to 10 percent, it relied on an August 2004 VA examination.  
The examiner noted that the Veteran's ankle swelled on 
occasion and he constantly experienced pain and stiffness.  
On examination, the Veteran's range of motion was found 
normal with 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  Furthermore, the examiner found that the 
range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  

In its September 2004 rating decision, the RO proposed to 
reduce the assigned 20 percent rating because the medical 
evidence showed the Veteran's right ankle's range of motion 
was normal and did not show a marked limitation of motion.  
This warranted a 10 percent disability evaluation under 
Diagnostic Code (DC) 5271.  See 38 C.F.R. § 4.71a.  

The Veteran submitted additional evidence after his rating 
was decreased.  He submitted treatment records from a private 
physician, but these records did not include any findings, 
reports, or examinations of his right ankle.  Because there 
was no medical evidence to support the Veteran's claim that 
the reduction was improper, the RO continued his 10 percent 
rating in December 2004.  

After a review of the medical evidence of record, the Board 
finds that the basis of the reduction was valid.  None of the 
competent medical evidence of record at the time the 
Veteran's rating was reduced demonstrated that the Veteran 
was entitled to an evaluation higher than ten percent under 
DC 5271 or any other diagnostic code pertaining to the ankle.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.

Therefore, the preponderance of the evidence demonstrates the 
Veteran's disability does not meet or approximate the 
criteria for an evaluation over ten percent at the time of 
his reduction.  38 C.F.R. §§ 4.7, 4.21.  The doctrine of 
reasonable doubt is not for application, and the claim is 
denied. 38 U.S.C.A. § 5107(b).


ORDER

Restoration of a 20 percent disability evaluation for 
osteoarthritis of the right ankle is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


